Citation Nr: 1315531	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for migraine headaches before April 25, 2003.

2.  Entitlement to an initial rating higher than 30 percent migraine headaches from April 25, 2003.  
REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney At Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from June 1974 to June 1977 and from January 1991 to May 1991 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 1999 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2000, the Board denied the claim for increase for headaches.   

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order in May 2001 the Court vacated that part of the Board's decision denying a rating higher than 10 percent for headaches, and remanded the claim for compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that was enacted during the pendency of the claim.  

In February 2002 the Board again denied the claim for increase for headaches.  On appeal to the Court, in an order in February 2003, the Court granted a Joint Motion to vacate that part of the Board's decision, denying a rating higher than 10 percent for headaches.  

In May 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

During the course of the appeal, the RO severed service connection for headaches as an undiagnosed illness, effective from November 1, 2003, as the headaches were attributed to a known diagnosis.  


In July 2004, in June 2005, and in April 2006, the Board remanded the claim.  In a rating decision in August 2007, the RO granted service connection for migraine headaches on a direct basis and assigned a 10 percent rating from July 20, 1993.  While on appeal in a rating decision in December 2011, the rating was increased to 30 percent from February 15, 2011.  

In a decision in April 2012, the Board denied the claim for a rating higher than 10 percent before April 25, 2003, and granted a 30 percent rating from April 25, 2003.  

On appeal to the Court, in October 2012, the Court granted a joint motion to vacate that part of the Board's decision, denying a rating higher than 10 percent before April 25, 2003, and rating higher than 30 percent from April 25, 2003. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The record shows that VA provided the Veteran an Individualized Employment Assistance Rehabilitation Plan (IEAP) in October 2002 and that the Veteran met with a VA counselor regarding his efforts to secure employment.  As this evidence is relevant to the Veteran's claim for increase, under the duty assist further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation and employment folder. 






If the VA vocational rehabilitation and employment folder does not exist or further efforts to obtain the record would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  

2.  After the development has been completed, adjudicate the claim.  If either benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




